~uprttttt dtnurf nf ~eJE:'11 ~~B'i&l
                                2017-SC-000240-KB.         ·rmJ~ /'A
                                                           [Q}ffi\1J~1a}n} 11       K,~ J2d.,,011,DC
  KENTUCKY BAR ASSOCIATION                                                  MOVANT


  V.                            IN SUPREME COURT


  CHRISTY SMITH GRAYSON                                              RESPONDENT


                              ·OPINION AND ORDER

       · Pursuant to Supreme Court Rule ("SCR")   ~.380(2),   the Kentucky Bar

 Association ("KBA") has moved this Court to indefinitely suspend Christy Smith

 Grayson from the practice. of law for failing to respond to charges initiated by

 the Inquiry Commission ("Commission") of the Kl3A. Finding sufficient cause to

 .do so, we grant the Commission's motion.

                              KBA File 17-DIS-0026

       .In April 2016, Grayson was retained by Ashley Williamson to assist with

 the adoption of a then-unborn child. Grayson received a $1,500 retainer: from

 Williamson for this service, but agreed to refund the retainer if the mother of

 the Ghild revoked consent to the adoption prior to the parties appearing in

 court. Shortly after giving birth, the mother revoked her consent to the

 adoption .. Despite this, Grayson informed Williamson that the case could go

 forward and refused to refund Williamson's fee. Further, Grayson did not

 return Williamson's calls or offer any additional explanation about the case .

. Williamson was unable to reach Grayson 8.fter August 2016.
       · On April 17, 2017, the Commission initiated a complaint agEtlnst

  Grayson alleging the following violations: ·(1) SCR ~.130(1.3) (Diligence) for

 failing to perform work for which she had been hiz'.ed; (2) SCR 3.130(1.4),(a)(3)
                                                  .                            .   .

 (Communication) for failing to inforni Williamson of the status· of her ad<?ption

 case;.(3) SCR 3.130(1.4)(a)(4) (Communication) for failing to respond to

 Williamson's requests-for information; (4) 3.130(1.16)(d) (Declining or

 Terminating Representation) for failing to refund· the fee· to Williamson after the

 child's mother revoked her consel_lt to the. adoption; and (5) SCR 3.130(8. l)(b).

 ·(Bar Admission and Disciplinary. Matters) for failing to respond to a I.awful

 demand for information from an      admi~sions   or disciplinary authority .

                               .KBA File 17-DIS-0027 ·

        Martha Eugenia Patrick hired Grayson in N.ovemQer 2015, to facilitate

 the adoption of.Patrick's grandson. Grayson informed Patrick that the case

 would be heard in Martin Circuit Court on August 17, 201.6. On that date,

. Grayson met Patrick and her husband outside. the courtroOIIJ. and informed

 them that the proceedings had been canceled, but that.thejudge had decided
                                 .                                     .
 to sign the ac:loption papers. Grayson congratulated Patrick and informed her

 that she would receive the adoption papers in approximately three weeks.

       Three weeks later Patrick contacted
                                       .   the Martin Circuit Court
                                                                 .
                                                                    Clerk's

 office to inquire about the status of.her.case. Patrick learned that nothing had
         .                                                                 .
·been filed and that there were rio past or· scheduled court dates.· Patrick·

 confronted Grayson who produced a document titled "Agreed Custody



                                          2
 Judgment,".supposedly signed by Judge Janie McKenzie-Wells on August 17,

 2016.
                                                             I

         On October 4, ·2016, Grayson sent Patrick text messages, attached to

which were photos of documents related to Patrick's custody case that were.

being filed   wi~   the Clerk's office. Grayson told Patrick that the custody

hearing was scheduled for October 19, 2016, at which time a date would be set

·for the final adoption.   In this conversation, Grayson admitted that the
documents she had previously supplied to Patrick_ were "garbage."

         The October 19, 2016 hearing was rescheduled for November 2, 2016. ·

After the November 2, 2016 hearing, Grayson told Patrick that she would file

the adoption paperwork. However, when Patrick contacted the Clerk's office in

November 2016, she learned that the adoption paperwork had not been filed.

When contacted, Grayson told Patrick that they would have to discuss the

matter later. Patrick did not receive any further communications from

Grayson.

      On December 7, 2016, Patrick appeared in Martin Circuit Court, before·

Judge McKenzie-Wells, on a prose motion to determine the status of the

adoption. After Patrick showed Judge McKenzie-Wells the.document provided

by Grayson, Judge McKenzie-Wells stated that the signature was not hers and

that the case number on .the document was unrelated to Patrick's pending

cus~ody. matter.


      On April 17, ~017, the Commission initiated a second complaint a~ainst

Grayson ajleging the following violations: (1) SCR 3.130(1.3) (Diligence) for

                                          3
  _failing to perform work for which she had been hired;· (2) SCR 3.130(1.4)(a)(3) ·

  (Communication) for f~ling to info~ Patrick of the status of her adoption case;

 .(3) SCR_3.130(1.4)(a)(4) (CommuniCation) for failing to ,respond. to Patrick's

  requests for inf~rmation; (4)- SCR 3. i30(8. l)(b) (Bar Admission and Disciplinary·.

, .Matters)       ro!=' failing to -respond to a       lawful demand for information. from an.

 admis_sions or disciplinary authority; and (5) SCR 3.130(8A)(c) (Misconduct) by
                    .                              .

 misrepresenting to Patrick that her adoption was pending_ and providing her

 with a fraudulent document.

               Efforts to serve Grayson witli the-Commission's charges by maii were
   '       .                   .                           ~                   '   '



 unsuccessful.           Subsequently~     the.Martin County Sheriffs Office personally

 served.Grayson on February 24, 2017. Despite beingserved, Grayson has

 failed to answer the Commission's charges .or contact the Office of Bar Counsel.

 Due tc>" Grayson's failure to respond, the KBA requests that this Court

 iz:idefinitely suspend Grayson under SCR 3.380(2). On June.26, 2017, Grayson
       .                   .                                         .
 requested additional"time to respond to the KBA's motion. On July 7, 2017,

 Grayson         wa~    granted an extension oftime to respond. However, Grayson             h~s

 not filed a response to·the KBA's mo1'.ion .. Having reviewed the.KBA's motion,

 we agree that indefi.nite suspension is warranted.
                                                               '         .
               For the foregoing reasons, it is hereby ORDERED:

               L Pursuant to SCR 3.380(2), Christy Smith Grayson i.s hereby
 indefinitely suspended from the practice of law in the Commonwealth. of·

 Kentucky.



                                                          4
        2; As required by SCR 3.390, Grayson, will within 10 days after the

 issuanc,e of this order of suspension .notio/, by letter duly placed with the .

 United States Postal Service, all courts or other tribunals in which she has

 matters pending of her suspension. Further, she will inform, by mail, all of her

 clients of her inability to represent them and of the necessity and urgency of

 promptly retaining new counsel. Grayson shall simultaneously provide a copy

 of all such letters of notification to the Office of Bar Counsel. Grayson shall

 immediately cancel any pending advertisements, to the extent possible, and

 shall terminate any advertising activity for the duration of the term of

 suspension ..

       3. As stated in SCR 3.390(a), this Opinion and Order shall take effect ori

 the tenth (10th) c;Iay following its entry. Grayson is instructed to promptly take·
                                                 .     .
 all reasonable steps to protect the interests of her clients. She shall not during

. the term .of suspension accept new clients or collect unearned fees, and shall

 comply with the provisions of SCR 3.130-7.50(5).

       All sitting. All concur.

       ENTERED: September 28, 2017




                                         5